         Case 1:19-cr-00690-KPF Document 115 Filed 02/23/21 Page 1 of 2

                                                                     MEMO ENDORSED


NEW JERSEY OFFICE                                                         NEW YORK OFFICE
130 POMPTON AVENUE                                                        48 WALL STREET, 5TH FLOOR
VERONA, NJ 07044                                                          NEW YORK, NY 10005
(973) 239-4300                                                            (646) 779-2746

                                     LORRAINE@LGRLAWGROUP.COM
                                        WWW.LGAULIRUFO.COM
                                         FAX: (973) 239-4310
                                              _________




Hon. Katherine Polk Failla                                               February 23, 2021
United States District Court Judge
Southern District of New York
Thurgood Marshall
United States Courthouse
40 Federal Square
New York, NY 10007

                      Re: United States v. Tavarez (Luis Meson) (KPF) 19 cr 690

Dear Judge Failla:

        On December 7, 2020, Your Honor ordered the release of Mr. Meson on bail, and
permitted him to reside with a family friend, Pedro Reyes, who has a studio apartment. Mr.
Meson has requested that he be permitted instead to live with his Aunt, Sonya Ramirez, who
lives by herself in a one-bedroom apartment in the Bronx, NY. Neither Nicholas Chiuchiolo,
AUSA nor Mohammed Ahmed, Mr. Meson’s Pretrial Service Officer have any objection to this
request. If Your Honor grant’s this bail modification request, Mr. Meson will coordinate his
move with Pretrial Services. Your Honor’s consideration of this request is greatly appreciated.


                                                            Respectfully submitted:
                                                            s/
                                                            Lorraine Gauli-Rufo
                                                            Attorney for Luis Meson
cc: All Counsel of Record
         Case 1:19-cr-00690-KPF Document 115 Filed 02/23/21 Page 2 of 2




Application GRANTED.

Dated:       February 23, 2021            SO ORDERED.
             New York, New York



                                          HON. KATHERINE POLK FAILLA
                                          UNITED STATES DISTRICT JUDGE
